Citation Nr: 1243825	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-28 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from January 1973 to January 1976.  He subsequently joined the Air National Guard in November 1992, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including a period of ACDUTRA in Arizona in January 1997; he was medically disqualified in June 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the Veteran's claim.  Virtual VA does not currently contain any evidence pertinent to the Veteran's claim.


REMAND

The Board's review of the record reveals that further development is required before the issue on appeal is decided.  

In January 2011, the appellant submitted documents indicating that he had been awarded disability benefits from the Social Security Administration (SSA).  The associated records have not been obtained by or requested by VA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412(1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the originating agency should obtain and associate with the record a copy of SSA's determination, as well as copies of all medical records underlying that determination. 

In addition, the appellant testified at his January 2011 personal hearing at the RO that he had received treatment for his lumbar spine from a VA facility in 2002.  The claims file includes VA treatment records beginning in October 2002, but no earlier records are contained in the claims file.  Review of the claims file reveals that the appellant received private treatment for his lumbar spine from a Dr. Abella in March 2002, but no records from this private physician have been included in the record.  Likewise, no records from a Dr. Anbarid are included; this private physician was noted in a January 2009 VA examination report to have provided orthopedic care to the appellant.

VA is therefore on notice of records that may be supportive of the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The originating agency should undertake appropriate development to obtain all outstanding, pertinent treatment records.  

Finally, it is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe having low back pain after his January 1997 fall, as well as his lumbar spine symptoms.  The appellant has been granted service connection for a traumatic brain injury and a cervical spine injury associated with his January 1997 fall.  The medical evidence of record does not address whether the appellant's low back pathology is related to the January 1997 accident.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service medical treatment records contain notations relating to the January 1997 injuries and there is lay evidence of record to indicate that the appellant displayed low back symptoms shortly after the January 1997 fall that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In addition, there is private medical evidence indicating a relationship to service.  Therefore, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all outstanding treatment records pertinent to the Veteran's claim, to include West Haven VA records dated prior to October 2002, and any VA records pertaining to treatment since November 2008, as well all records from Dr. Anbarid and Dr. Gabriel Abella.

2.  Undertake appropriate development to obtain a copy of the SSA disability determination for the Veteran and of the records upon which the determination was based.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of any low back disorders present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each low back disorder present during the pendency of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to an injury sustained in a fall in January 1997 or is otherwise etiologically related to service.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner should explain why the opinion cannot be provided.  If the examiner concludes that there is insufficient information to provide an etiologic opinion, the examiner should state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Undertake any other indicated development.

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

